 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CHAD CARL JAYCOX
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                         )   Case No. 2:14-cr-0010-GEB
11                                                     )
                        Plaintiff,                     )   STIPULATION AND [PROPOSED] ORDER
12                                                     )   TO CONTINUE PRESENTENCE
     vs.                                               )   SCHEDULE AND JUDGMENT &
13                                                     )   SENTENCING
     CHAD CARL JAYCOX,                                 )
14                                                     )   Date: January 18, 2019
                       Defendant.                      )   Time: 9:00 a.m.
15                                                     )   Judge: Hon. Garland E. Burrell, Jr.
                                                       )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Matthew Morris, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Chad Carl Jaycox, that the sentencing hearing may be continued to February 15, 2019.
20
     Accordingly, it is further stipulated that the briefing schedule be continued as follows:
21
22          Informal Objections Due to Probation and Opposing
            Counsel no later than:                                              1/11/19
23
            The Presentence Report shall be filed with the Court
24
            and disclosed to counsel no later than:                             1/25/19
25
            The formal objection shall be filed with the Court
26          and served on the Probation Officer and opposing
            counsel no later than:                                              2/1/19
27
28

      Stipulation and Order to Continue PSR Schedule        -1-
 1          Reply or statement of non-opposition:                            2/8/19

 2          Judgment and Sentencing Date:                                    2/15/19
 3          This continuance is requested to allow defense counsel additional time to investigate
 4   mitigating evidence in preparation for the sentencing hearing. Probation is aware of this
 5   stipulation and does not oppose the request. The government has no objection or opposition to
 6   the continuance.
 7                                                     Respectfully submitted,
 8                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
 9
10   Date: December 19, 2018                           /s/ Jerome Price
                                                       JEROME PRICE
11                                                     Assistant Federal Defender
                                                       Attorneys for Defendant
12                                                     CHAD CARL JAYCOX
13
14
     Date: December 19, 2018                           MCGREGOR W. SCOTT
15                                                     United States Attorney

16                                                     /s/ Matthew Morris
                                                       MATTHEW MORRIS
17
                                                       Assistant United States Attorney
18                                                     Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue PSR Schedule     -2-
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders

 4   that any informal objections due on January 11, 2019, the final Pre-Sentence Report disclosed on
 5   January 25, 2019, any formal objections due on February 1, 2019, any replies due on February 8,
 6   2019, and the sentencing hearing reset for February 15, 2019 at 9:00 a.m. before Honorable
 7   Garland E. Burrell, Jr.
 8
 9   IT IS SO ORDERED.
10   Dated: January 3, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue PSR Schedule    -3-
